DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a network in which a cooling liquid flows” found in at least claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claims 1, 2, 11, and 16-20 are objected to because of the following informalities:  Re. claim 1: “the said” in line 3 should be changed to - -the- - and  “the said” in line 4 should be changed to - -the- -.
Re. claim 2: “in addition” found in line 1 should be removed. 
Re. claim 11: “the said” in line 4 should be changed to - -the- - and “the said” in line 7 should be changed to - -the- -.
Re. claim 16: “the said” in line 3 should be changed to - -the- -.
Re. claim 17: “the said” in line 3 should be changed to - -the- -.
Re. claim 18: “the said” in line 3 should be changed to - -the- -.
Re. claim 19: “the said” in line 3 should be changed to - -the- -.
Re. claim 20: “the said” in line 3 should be changed to - -the- -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10-12, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the said reception portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the junction" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Re. claims 10-12, 15, and 17: these claims stand rejected as they fail to correct the deficiency associated with claim 3. They inherit the deficiency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 12, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beihoff et al. (US 2003/0133267 A1).

Re. claim 1: Beihoff discloses an electrical assembly (10) comprising a cooling module (102), in particular an active cooling module comprising a network (inlet 22 and outlet 24) in which a cooling liquid flows and an electrical busbar (116, 120), (see fig. 8, 12, 14; para. 0063, 0072, 0077)
wherein the electrical busbar is attached directly to a portion (92) for receiving the cooling module, (see fig. 8, 12; para. 0059-0062)
where the said electrical assembly is configured to be added in a frame (114) of a first electrical device. (see fig. 8; para. 0063-0067)

Re. claim 2: Beihoff discloses an electronic power module (14) attached to a first surface (top surface) of the cooling module (12) and a capacitive link element (38) attached to a second surface (bottom surface), opposite the first surface, of the cooling module. (see fig. 4; para. 0053-0055)

Re. claim 3: Beihoff discloses a reception portion (right portion of 12 near 42) comprises opposite faces (top and bottom faces) which are respectively in the same plane as the first surface of the cooling module and as the second surface of the cooling module. (See fig. 4; para. 0053-0054)


Re. claim 6: Beihoff discloses the cooling module has a cooling liquid inlet (22) and a cooling liquid outlet (24), where the cooling module is configured such that the cooling liquid flows between the electronic power module (14) and the capacitive link element (38). (see fig. 4; para. 0053-0055)

Re. claim 7: Beihoff discloses the electrical busbar comprises a body (110) made of an electrically insulating material holding together conductors (108) of the electrical busbar, where the said body is placed next to the cooling module so as to enable thermal dissipation of the heat of the conductors to the cooling module. (see fig. 8-12; para. 0062-0066)

Re. claim 8: Beihoff discloses a case (96) in which an electrical assembly according to claim 1 is held. (see fig. 10; para. 0059, 0061, 0064)

Re. claim 9: Beihoff discloses an inverter. (see fig. 7; para. 0051-0052)

Re. claim 12: Beihoff discloses the cooling module has a cooling liquid inlet (22) and a cooling liquid outlet (24), where the cooling module is configured such that the cooling liquid flows between the electronic power module (14) and the capacitive link element (38). (see fig. 4; para. 0053-0055)

Re. claims 16, 17, and 20: Beihoff discloses the electrical busbar comprises a body (110) made of an electrically insulating material holding together conductors (108) of the electrical busbar, where the said body is placed next to the cooling module so as to enable thermal dissipation of the heat of the conductors to the cooling module. (see fig. 8-12; para. 0062-0066)

Allowable Subject Matter
Claims 4, 5, 13, 14, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10, 11, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re. claims 4 and 10: the limitations of “in which the said reception portion forms a fork extending from the first portion of the cooling module” in combination with the remaining limitations in the claim cannot be found in the prior art. One of ordinary skill would not have been motivated to make the reception portion form a fork as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamada et al. (US 2003/0053298 A1) discloses liquid cooling device for a circuit element such as an inverter. Pfeifer et al. (US 2004/0062006 A1) discloses a power conversion device having a bus bar arrangement. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353.  The examiner can normally be reached on Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




April 22, 2021
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835